DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Note: No prior art is being applied to claims 5, 6, 7, 16, 17, and 18 because the prior art does not disclose estimating the error associated with the uncorrected absolute angle comprises calculating a difference of (a) a product of the first periodic angle signal and the second number of features and (b) a product of the second periodic angle signal and the first number of features as recited in claim 5 and the error correction processor is configured to determine the estimated error by calculating a difference of (a) a product of the first periodic angle signal and the second number of features and (b) a product of the second periodic angle signal and the first number of features as recited in claim 16, as is currently recited, in the combination, and as best understood.
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5, 6, 7, and 12-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to Claim 5,
The phrase “the error correction processor is configured to determine the estimated error by calculating a difference of (a) a product of the first periodic angle signal and the second number of features and (b) a product of the second periodic angle signal and the first number of features” on lines 1-4 lacks proper written description.  At issue is that applicant does not originally disclose how applicant uses a product of the period angle signals and the number of features.  Applicant does disclose in paragraph [0040] of the published application a product of a 
As to Claim 12,
The phrase “receiving, by an angle sensor, a first periodic angle signal indicative of an angle of a first magnetic field associated with a first track of a target; receiving, by the angle sensor, a second periodic angle signal indicative of an angle of a second magnetic field associated with a second track of the target” on lines 2-5 lacks proper written description.  As explained in paragraph [0033] of the published application, the angle sensors generate the above claimed period angle signals.  However, applicant is claiming that the sensors receive the claimed angle signals.  Applicant does not disclose or reasonably explain how the angle sensors themselves receive the angle signals, especially where they, in light of the disclosure, are what generate the periodic angle signals.  As such, the above phrase lacks proper written description because applicant does not reasonably explain how the sensors themselves receive the periodic angle signals.
As to Claim 16,
The phrase “estimating the error associated with the uncorrected absolute angle comprises calculating a difference of (a) a product of the first periodic angle signal and the second number of features and (b) a product of the second periodic angle signal and the first number of features” on lines 1-4 lacks proper written description.  At issue is that applicant does not originally disclose how applicant uses a product of the period angle signals and the number 
As to Claim 21,
The phrase “means for receiving a first periodic angle signal indicative of an angle of a first magnetic field associated with a first track of a target; means for receiving a second periodic angle signal indicative of an angle of a second magnetic field associated with a second track of the target” lines 2-4 lacks proper written description. As explained in paragraph [0033] of the published application, the angle sensors generate the above claimed period angle signals.  In light of original claims 1 and 12, and as best understood, applicant intends the means for receiving to be the angle sensors.  However, applicant is claiming that the means for receiving is receiving the claimed angle signals.  Applicant does not disclose or reasonably explain how the angle sensors themselves receive the angle signals, especially where they, in light of the disclosure, are what generate the periodic angle signals.  As such, the above phrase lacks proper written description because applicant does not reasonably explain how the sensors themselves receive the periodic angle signals.  Furthermore, applicant is claiming “means for receiving” and is therefore invoking 112(f), but where applicant does not reasonably provide or explain such a means in the disclosure. While the Examiner has presumed that applicant intends the above means to be the sensors, because the sensors do not receive the angle signals, this claim stands 
The phrase “means for estimating an error associated with the uncorrected absolute angle signal using the first and second periodic angle signals; means for subtracting the estimated error from the uncorrected absolute angle to generate a corrected absolute angle signal; and means for providing the corrected absolute angle signal as output of the angle sensor” on lines 8-12 lacks proper written description.  In the above phrase, applicant recites three distinct means, one for estimating an error, one for subtracting the error, and one for providing the corrected absolute signal.  However, in light of the disclosure, applicant does not reasonably distinct three means for performing this feature.  As seen in claim 1, the error correction processor performs all three of the above functions, but it would not be reasonably to consider the error correction processor to be three distinct features and thus three distinct means.  Applicant does not reasonably disclose three distinct means that each perform the above features, and instead, as best understood, it is one means (the error correction processor) that performs all of the above functions.  Because applicant is invoking means plus function, applicant must reasonably disclose three means that perform the claimed functions.  Because applicant does not reasonably disclose three means performing these functions, the above phrase lacks proper written description.
As to Claims 6, 7, and 13-20,
These claims stand rejected for incorporating and reciting the above rejected subject matter of their respective parent claim(s) and therefore stand rejected for the same reasons.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 9, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 8,
The phrase “the first periodic angle sensor comprises a first magnetic field sensing element configured to generate a first magnetic field signal responsive to the first track and a second magnetic field sensing element configured to generate a second magnetic field signal responsive to the first track and orthogonal to the first magnetic field signal” on lines 1-4 is indefinite Claim 1 recites that the first periodic angle sensor generates a first periodic angle signal indicative of an angle of a first magnetic field.  As best understood, the above first and second magnetic field signals are used to form the periodic angle signal recited in claim, but applicant is distinctly reciting these signals.  Because these signals are not distinct in light of the disclosure, the above phrase is indefinite because the relationship between the signals is unclear.
As to Claim 9,
The phrase “the second periodic angle sensor comprises a third magnetic field sensing element configured to generate a third magnetic field signal responsive to the second track and a fourth magnetic field sensing element configured to generate a fourth magnetic field signal responsive to the second track and orthogonal to the third magnetic field signal” on lines 1-4 is indefinite Claim 1 recites that the second periodic angle sensor generates a second periodic angle signal indicative of an angle of a second magnetic field.  As best understood, the above third and 
As to Claim 21,
Claim limitation “means for receiving” on lines 2 and 4 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Applicant does not reasonably identify or explain a means for receiving the first or second period angle signals as claimed.  The angle sensors of the disclosure are not reasonably capable of receiving the periodic signals, and all other structures of the disclosure are reasonably accounted for by the other recited means recitations in the claim.  As such, the means recited in this claim cannot be reasonably identified. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim limitations “means for estimating an error” on line 8, “means for subtracting the estimated error” on line 10, and “means for providing the corrected absolute angle signal” on the last line invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Applicant does not reasonably identify or explain three distinct means, as claimed, that can perform the above functions.  In the above phrase, applicant recites three distinct means, one for estimating an error, one for subtracting the error, and one for providing the corrected absolute signal.  However, in light of the disclosure, applicant does not reasonably distinct three means 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 10-15, and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 2005/0137768).
As to Claims 1 and 12,
Lee discloses  An absolute angle sensor comprising: a first periodic angle sensor (5) configured to generate and receive a first periodic angle signal indicative of an angle of a first magnetic field associated with a first track (3) of a target (the combination of gears (3),(5)) 
(Note: 1) The Examiner is interpreting that if applicant’s angle sensors can be said to receive a signal that they generate, then the prior art can be said to do the same.
2 ) Applicant explains in paragraph [0034] of the published application that the error correction circuit and absolute angle calculator circuit may be implemented within a single processor (DSP).  As such, in light of the disclosure, it is reasonable to consider the part of 
As to Claims 2 and 13,
Lee discloses the first track has a first number of features and the second track has a second number of features different from the first number (Figure 1 / note gear (2) has 23 teeth and gear (3) has 24 teeth), (Paragraph [0010]).
As to Claims 3 and 14,
Lee discloses  the first number of features is one greater than the second number of features (Figure 1 / note gear (2) has 23 teeth and gear (3) has 24 teeth), (Paragraph [0010]).
As to Claims 4 and 15,
Lee discloses the absolute angle processor is configured to generate the uncorrected absolute angle signal using the Nonius principle (Figure 1 / note gear (2) has 23 teeth and gear (3) has 24 teeth), (Paragraph [0010] / note using m teeth for one gear and m+1 teeth for the other gear.
As to Claims 10 and 19,
Lee discloses the target is a gear having a first number of gear teeth corresponding to the first track and a second different number of gear teeth corresponding to the second track (Figure 1 / note the gears have a different number of teeth).
As to Claims 11 and 20,
Lee discloses the target comprises a first structure supporting the first track and a second structure supporting the second track, wherein the first and second structures are separate structures (Figure 1 / note the portions of the gears that support the teeth can be the first and 
As to Claim 21,
Lee discloses An absolute angle sensor comprising: means for receiving  (5) a first periodic angle signal indicative of an angle of a first magnetic field associated with a first track (3) of a target (the combination (3) and (5)) (Figure 1 / note the output of the sensor must be periodic due to the rotation of the gear), (Paragraph [0018] / note because an AMR sensor is being used, it must be detecting a magnetic field associated with the track); means for receiving (4) a second periodic angle signal indicative of an angle of a second magnetic field associated with a second track (2) of the target (Figure 1 / note the output of the sensor must be periodic due to the rotation of the gear), (Paragraph [0018] / note because an AMR sensor is being used, it must be detecting a magnetic field associated with the track); means for generating (portion of (6) that computes ϕ1) an uncorrected absolute angle signal (ϕ1) indicative of an absolute angle of the target based on the first and second periodic angle signals (Figure 3 / note the outputs ψ’m and θ’m are the periodic angle signals), (Paragraphs [0028],[0036]; means for estimating (portion of (6) that determines Ω/r1 and uses it to correct the angle ϕ1) an error (Ω/r1) associated with the uncorrected absolute angle signal using the first and second periodic angle signals (Paragraph [0021]), (Figure 3 / note the determination step of ϕ1- ϕa is a step that uses the first and second periodic signals because ϕ1 and ϕa are determined from these signals); means for subtracting the estimated error from the uncorrected absolute angle to generate a corrected absolute angle signal; and means for providing the corrected absolute angle signal as output of the angle sensor (Paragraph [0021]), (Figure 3 / note Ω/r1 is subtracted from ϕ1).
 (Note: Applicant explains in paragraph [0034] of the published application that the error correction circuit and absolute angle calculator circuit may be implemented within a single processor (DSP).  As such, in light of the disclosure, it is reasonable to consider the part of circuit (6) of Lee that determines the absolute angle as a processor, and the part of circuit (6) that determines the error to also be a processor).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2005/0137768) in view of Haji-Sheikh et al. (Haji-Sheikh) (US 2003/0102860).

Lee does not disclose the first periodic angle sensor comprises a first magnetic field sensing element configured to generate a first magnetic field signal responsive to the first track and a second magnetic field sensing element configured to generate a second magnetic field signal responsive to the first track and orthogonal to the first magnetic field signal. the second periodic angle sensor comprises a third magnetic field sensing element configured to generate a third magnetic field signal responsive to the second track and a fourth magnetic field sensing element configured to generate a fourth magnetic field signal responsive to the second track and orthogonal to the third magnetic field signal.
Haji-Sheikh discloses the first periodic angle sensor (130) comprises a first magnetic field sensing element (131),(A) configured to generate a first magnetic field signal responsive to the first track and a second magnetic field sensing element (132),(B) configured to generate a second magnetic field signal responsive to a track (110) and orthogonal to the first magnetic field signal (Figure 6), (Paragraphs [0025],[0029]), the second periodic angle sensor (170) comprises a third magnetic field sensing element (A) configured to generate a third magnetic field signal responsive to the track and a fourth magnetic field sensing element (B) configured to generate a fourth magnetic field signal responsive to the second track and orthogonal to the third magnetic field signal (Figure 6), (Paragraphs [0025],[0029]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Lee to include the first periodic angle sensor comprises a first magnetic field sensing element configured to generate a first magnetic field signal responsive to the first track and a second magnetic field sensing element configured to generate a second magnetic field signal responsive to the first track and orthogonal to the first magnetic field signal. the .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 1) US 2019/0390980 to Kakimi which discloses obtaining an error from the product of the number of teeth of a gear and an angle of the gear (equation (6)) from a system with two tracks, 2) US 2010/0225309 to Takahashi et al. which discloses the use of two magnetic tracks and an angle corrector, and 3) US 2004/0015307 to Heisenberg which discloses a two track magnetic angle encoder system that uses a phase error to find an absolute angle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M. SCHINDLER whose telephone number is (571)272-2112. The examiner can normally be reached 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID M. SCHINDLER
Primary Examiner
Art Unit 2858



/DAVID M SCHINDLER/Primary Examiner, Art Unit 2858